Title: From John Adams to Thomas Jefferson, 6 May 1816
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy May 6 1816

Neither Eyes Fingers or Paper held out, to dispatch all the Trifles I wished to write in my last Letter.
In your favour of April 8th, You “wonder for what good End the Sensations of Grief could be intended”? You wish the Pathologists would tell Us, what the Use of Grief, in our Œconomy, and of what good it is the Cause proximate or remote.” When I approach Such questions as this, I consider myself, like one of those little Eels in Vinaigre, or one of those Animalcules in black or red Peper or in the Horse radish Root, that bite our Tongues So cruelly, reasoning upon the το παν. Of what Use is this Sting upon the Tongue? Why might We not have the Benefit of these Stimulants, without the Sting? Why might We not have the fragrance and Beauty of the Rose without the Thorn?
In the first place, however, We know not the Connections between pleasure and Pain. They Seem to be mechanical and inseperable. How can We conceive a Strong Passion, a Sanguine Hope Suddenly disappointed without producing Pain? or Grief? Swift at 70, recollected the Fish he had angled out of Water when a Boy, which broke loose from his hoock, and said I feel the disappointment at this Moment. A Merchant places all his fortune and all his Credit, in a single India or China Ship. She arrives at the Viniard with a Cargo worth a Million, in order. Sailing round the Cape for Boston a Sudden Storm wrecks her, Ship Cargo and Crew all lost. Is it possible that the Merchant ruined, bankrupt Sent to Prison by his Creditors, his Wife and Children Starving, Should not grieve? Suppose a young Couple, with every advantage of Persons, fortunes and connection on the Point of an indissoluble Union. A flash of Lightening, or any one of those Millions of Accidents which are allotted to Humanity proves fatal to one of the Lovers. Is it possible that the other, and all the Friends of both Should not grieve? It Should Seem that Grief, as a mere Passion must necessarily be in Proportion to Sensibility.
Did you cover see a Portrait or a Statue of a great Man, without perceiving Strong Traits of Paine & Anxiety? These Furrows were all ploughed in the Countenance, by Grief. Our juvenile Oracle, Sir Edward Coke, thought that none were fit for Legislators and Magistrates, but “Sad Men”. And Who were these Sad Men? They were aged Men, who had been tossed and buffeted in the Vicissitudes of Life, forced upon profound Reflection by Grief and disappointments and taught to command their Passions & Prejudices
But, all this, You will Say, is nothing to the purpose. It is only repeating and exemplifying a Fact, which my question supposed to be well known, viz the Existence of Grief; and is no Answer to my question, “What Are the Uses of Grief.” This is very true, and you are very right; but may not the Uses of Grief be inferred, or at least Suggested by Such Exemplifications of known facts? Grief compels the India Merchant to think; to reflect upon the plan of his Voyage.” Have I not been rash, to trust my Fortune, my Family, my Liberty, to the Caprices of Winds and Waves in a Single Ship? I will never again give a loose to my Imagination and Avarice.” It had been wiser and more honest to have traded on a Smaller Scale upon my own Capital.” The dessolated Lover and disappointed Connections, are compelled by their Grief to reflect on the vanity of human Wishes and Expectations; to learn the essential Lesson of Resignation; to review their own Conduct towards the deceased; to correct any Errors or faults in their future conduct towards their remaining friends and towards all Men; to recollect the Virtues of the lost Friend and resolve to imitate them; his Follies and Vices if he had and resolve to avoid them. Grief drives Men into habits of Serious Reflection Sharpens the Understanding and softens the heart; it compells them to arrouse their Reason, to assert its Empire over their Passions Propensities and Prejudices; to elevate them to a Superiority over all human Events; to give them the Felicis Annimi immota tranquilitatem; in short to make them Stoicks and Christians.
After all, as Grief is a Pain, it Stands in the Predicament of all other and the great question occurs what is the origin and what the final cause of Evil. This perhaps is known only to Omnicience. We poor Mortals have nothing to with it, but to fabricate all the good We can out of all inevitable Evils, and avoid all that are avoidable, and many such there are, among which are our own unnecessary apprehensions and imaginary Fears. Though Stoical Apathy is impossible, yet Patience and Resignation and tranquility may be acquired by consideration in a great degree, very much for the hapiness of Life.
I have read Grim, in fifteen Volumes of more than five hundred pages each. I will not say, like Uncle Tobey “you shall not die till you have read him.” But you ought to read him, if possible It is the most entertaining Work I ever read. He appears exactly you represent him. What is most of all remarkable in his Impartiality He Spares no Characters, but Necker and Diderot, Voltaire, Buffon, D’Alembert, Helvetius, Rousseau, Marmontel, Condorcet, La Harpe, Beaumarchais and all others are lashed without Ceremony. Their Portraits as faithfully drawn as possible. It is a compleat Review of French Litterature and fine Arts from 1753 to 1790. No Politicks. Criticisms very just. Anecdotes without number, and very merry. One ineffably ridiculous I wish I could Send you, but it is immeasurably long. D’Argens, a little out of health and Shivering with the cold in Berlin asked leave of he King to take a ride to Gascony his Native Province. He was absent so long that Frederick concluded the air of the south of France was like to detain his Friend and as he wanted his society and services he contrived a Trick to bring him back. He fabricated a Mandement in the Name of the Archbishop of Aix, commanding all Faithful to seize The Marquis D’Argens, author of Ocellus, Timæus and Julian, Works Atheistical, Deistical, Heretical and impious in the highest degree. This Mandement composed in a Style of Ecclesiastical Eloquence that never was exceeded by Pope, Jesuite, Inquisitor, or sorbonite he sent in Print by a courier to D’Argens, who frightened out of his Witts fled by cross roads out of France and back to Berlin, to the greater Joy of the Philosophical Court the laugh of Europe which they had raised at the Expence of the learned Marquis
I do not like the late Resurrection of the Jesuits. They have a General, now in Russia, in correspondence with the Jesuits in the U.S. who are more numerous than every body knows. Shall We not have Swarms of them here? as many Shapes and disguises as ever a King of the Gypsies, Bamfied More Carew himself, assumed? In the shape of Printers, Editors, Writers School masters &c. I have lately read Pascalls Letters over again, and four Volumes of the History of the Jesuits. If ever any Congregation of Men could merit, eternal Perdition on Earth and in Hell; according to these Historians though like Pascall true Catholicks, it is this Company of Loiola. Our System however of Religious Liberty must afford them an Assylum. But if they do not put Purity of our Elections to a Severe Tryal, it will be a Wonder.
J. Adams